Citation Nr: 9903226	
Decision Date: 02/04/99    Archive Date: 02/10/99

DOCKET NO.  95-27 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
injury to Muscle Group III, right dominant shoulder, 
secondary to fracture, currently assigned a 40 percent 
evaluation.

2.  Entitlement to an increased evaluation for residuals of 
status post fracture, right scapula, with displaced acromial 
process and post traumatic arthritis, currently assigned a 10 
percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to February 
1949.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
which denied the veteran's claims of entitlement to increased 
evaluations for injury to Muscle Group III, right dominant 
shoulder, secondary to fracture, currently evaluated at 40 
percent, and for status post fracture, right scapula, with 
displaced acromial process and post traumatic arthritis, 
currently evaluated at 10 percent.

Initially, the Board notes that subsequent to the veteran's 
appeal, the RO granted service connection for osteoarthritis 
of the cervical spine, secondary to right shoulder injury, 
and assigned a 10 percent disability rating.  As such, this 
issue is no longer in appellate status.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second notice of disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability); see also Barrera v. Gober, 122 F.3d 1030 (Fed. 
Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained by the RO.

2.  The veteran's service-connected right shoulder disability 
is manifested by complaints of easy fatigability and twice 
weekly flare-ups of pain.  Clinically, there was severe 
muscular atrophy of the right deltoid muscle, and the right 
trapezius muscle is much less developed than the left.

3.  The veteran's service-connected right scapula disability 
is manifested by complaints of easy fatigability and twice 
weekly flare-ups of pain.  Clinically, there was severely 
decreased range of motion on abduction, moderate to severe 
osteoarthritis of the right shoulder and supporting 
structures, and separation of the acromion process with 
deformity of the glenohumeral articulation.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 40 
percent for the veteran's residuals of injury to Muscle Group 
III, right dominant shoulder, secondary to fracture, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.7, 4.71a, 4.73, Diagnostic Codes 5200, 5303 
(1998).

2.  The schedular criteria for an evaluation of 20 percent 
have been met for the veteran's residuals of a status post 
fracture, right scapula, with displaced acromial process and 
post traumatic arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1 (1998).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

Controlling law provides that when a law or regulation 
changes during the pendency of an appeal, the criteria most 
favorable to the veteran apply, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  In effect, the veteran should be evaluated under 
both sets of criteria, with the more advantageous one 
utilized.  Id.  In this instance, with respect to the 
veteran's residuals of injury to Muscle Group III, the 
schedular criteria addressing muscle injuries are for 
application.  See 38 C.F.R. Part 4, § 4.73. The Board notes 
that by regulatory amendment effective July 3, 1997, changes 
were made to the schedular criteria for evaluating muscle 
injuries.  See 62 Fed. Reg. 30, 235 (June 3, 1997).

Specifically, prior to July 3, 1997, Diagnostic Code 5303 
defined Muscle Group III as intrinsic muscles of the shoulder 
girdle, including pectoralis major I (clavicular) and the 
deltoid.  Their function was elevation and abduction of the 
arm to the level of the shoulder, acting with one and two 
Group II muscles, in forward and backward swing of the arm.  
Slight disability was rated at zero percent.  Moderate 
disability of either the dominant or non-dominant arm 
warranted a 20 percent evaluation, and moderately severe 
disability of either arm warranted a 30 percent evaluation.  
A 40 percent evaluation, the maximum available, was warranted 
for severe disability of the major arm.

Currently, Diagnostic Code 5303 defines Muscle Group III as 
the function of elevation and abduction of the arm to the 
shoulder level, acting with one and two of Muscle Group II, 
in forward and backward swing of the arm.  The intrinsic 
muscles of the shoulder girdle are the pectoralis major I and 
the deltoid.  Slight disability is rated at zero percent.  
Moderate disability of either the dominant or non-dominant 
arm warrants a 20 percent evaluation, and moderately severe 
disability of either arm warrants a 30 percent evaluation.  A 
40 percent evaluation, the maximum available, is warranted 
for severe disability of the dominant arm.

Here, for the veteran to warrant a disability rating higher 
than his current 40 percent evaluation, there would need to 
be evidence of ankylosis of the scapulohumeral articulation, 
with abduction limited to 25 degrees from the side.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5200.

With respect to the veteran's right scapula disability, the 
schedular criteria addressing the musculoskeletal system are 
for application.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5203 (Clavicle or scapula, 
impairment of) provides for a 10 percent evaluation for 
malunion of either the clavicle or scapula, major or minor.  
A 20 percent evaluation, the maximum available, is warranted 
where there is dislocation of either the clavicle or scapula, 
major or minor.  Alternatively, disability can be rated on 
the impairment of function of a contiguous joint.

Further, in evaluating limitation of motion, provisions found 
in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing disability 
of the musculoskeletal system and joints, respectively) must 
also be considered.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all of the evidence of record pertaining to the 
history of the veteran's residuals of injury to Muscle Group 
III and his right scapula disability.  In light of the latest 
and most current development of the record, the Board is of 
the opinion that this case presents no evidentiary 
considerations which warrant an exposition of the more remote 
clinical evidence of record.  Here, the Board notes that the 
basic concept of the rating schedule is to compensate for 
present disability, not for past or potential future 
disability.  See 38 U.S.C.A. § 1155 (West 1991); see also 
Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veteran's current level 
of disability consists of VA outpatient treatment records 
(dated from October 1987 to July 1997) and a VA examination 
(conducted in January 1998).

With respect to the veteran's residuals of injury to Muscle 
Group III, the VA outpatient treatment records reflect the 
veteran's complaints of continuous shoulder pain.  With 
respect to the veteran's right scapula disability, the 
records indicate that the veteran was diagnosed with 
osteoarthritis of the C5-6 and C6-7 discs.  It was noted that 
the veteran was referred to physical therapy and that he 
refused surgery.

The January 1998 VA examination reflects the veteran's 
service medical history.  It also reflects the veteran's 
current complaints of pain in the cervical spine and in the 
right shoulder and elbow.  The veteran stated that he had 
pain at bedtime and in the morning upon waking.  He also 
stated that his shoulder felt like it had heat inside it.  He 
reported that the shoulder had gone out on him two times 
about six months prior and that it felt loose.  The veteran 
had easy fatigability with any repetitive or strenuous use.  
In cold weather, he used a sling to immobilize the right arm 
and to decrease the pain in the shoulder, elbow, and neck.  
The veteran also complained of twice weekly flare-ups of pain 
in his shoulder, which radiated to the neck and the elbow.  
The flare-ups lasted two to three days.  The veteran took 
nonsteroidal anti-inflammatories to control the pain.

Physical examination found severe muscular atrophy of the 
right deltoid muscle, and the right trapezius muscle was much 
less developed than the left.  The right upper arm had 
decreased muscle tone in the triceps and the biceps, and the 
veteran's right forearm was larger than the right upper arm.  
The strength of the right biceps and the right triceps was 
3/5.  On the left, the strength of these muscles was 5/5.  
The veteran's grip on the right was 4/5 and 5/5 on the left.  
The strength of the right deltoid muscles was 2-3/5 and 5/5 
on the left, throughout all range of motion.

Range of motion of the right shoulder was forward extension 
to 30 degrees active and 60 degrees passive, with pain at 50 
degrees limiting range of motion.  Adduction was 20 degrees 
active and 30 degrees passive, with pain at 25 degrees.  
Flexion was 10 degrees active and 10 degrees passive, with 
pain limiting further motion.  Abduction was zero degrees 
active and 30 degrees passive, with mild pain.  External and 
internal rotation examinations were not performed, secondary 
to great pain and the severely decreased range of motion in 
abduction.

Referenced x-ray studies showed severe post traumatic 
osteoarthritis of the right shoulder, with no significant 
change since the veteran's last examination.  It was noted 
that upon last examination, in February 1994, there had been 
a comminuted fracture deformity of the scapula, with 
separation of the acromion process.  There had also been 
deformity of the glenohumeral articulation, with reduction in 
joint space.  Subluxation had also been seen.

The examiner's diagnoses were status post trauma to the right 
shoulder, with moderate to severe osteoarthritis of the right 
shoulder and supporting structures; moderate to severe 
atrophy of the musculature of the right shoulder; and 
moderate to severe decrease in range of motion of the right 
shoulder, secondary to trauma.  The examiner also commented 
that it was quite obvious that the veteran had excessive 
fatigability since he had loss of strength in the right upper 
extremity, as well as the osteoarthritis.  There was no 
evidence of current instability, but the examiner believed 
that that was primarily because the veteran could not utilize 
the right shoulder to its full extent.  Incoordination was 
apparent, as the veteran could not bring his right shoulder 
through the full range of motion.

III.  Application

With respect to the veteran's residuals of injury to Muscle 
Group III, the Board recognizes the veteran's contention that 
he is entitled to an increased evaluation.  However, the most 
current clinical evidence of record, in conjunction with 
applicable regulations, fails to support any increase.  
Regarding the veteran's right scapula disability, the Board 
concludes that a 20 percent evaluation is warranted.

Initially, with respect to the veteran's residuals of injury 
to Muscle Group III, the Board must address its choice of 
schedular criteria and the reasons for such choice.  Here, 
the Board finds neither criteria, either that in effect prior 
to July 3, 1997, or that currently in effect, to be more 
advantageous to the veteran.  In this instance, comparison of 
the textual changes to the applicable diagnostic code (5303) 
reveals that the actual qualifications of disability and 
their corresponding evaluations did not change upon 
amendment.  See 38 C.F.R. Part 4, § 4.73, Diagnostic Code 
5303 (prior to July 3, 1997 and 1998).  In effect, the 
veteran remains rated at the maximum evaluation provided for 
under Diagnostic Code 5303, regardless of the criteria 
applied.  He is presently evaluated at 40 percent, for severe 
disability of the dominant arm.  Id.

In order to warrant a higher evaluation, in this case 50 
percent, there would need to be evidence of the right scapula 
and humerus moving together as one piece (ankylosis of the 
scapulohumeral articulation), with abduction limited to 25 
degrees from the side.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5200.  Here, the January 1998 VA examination, 
the most current clinical evidence of record, did not find 
and note that the veteran's right scapula and humerus moved 
together as one piece.  Further, the veteran's passive 
abduction was to 30 degrees, a range of motion greater than 
the stated 25 degrees.

In light of the above, therefore, the veteran's disability 
picture more nearly approximates the criteria required for a 
40 percent evaluation than that required for a 50 percent 
evaluation.  38 C.F.R. Part 4, § 4.7.  As such, the evidence 
presented is not so evenly balanced as to require application 
of the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) 
(West 1991).

With respect to the veteran's right scapula disability, the 
Board notes that the January 1998 VA examination referenced 
earlier x-ray evidence which showed a comminuted fracture 
deformity of the scapula, with separation of the acromion 
process and deformity of the glenohumeral articulation, with 
reduction of the joint space.  In practical effect, then, 
there is evidence of dislocation.

As discussed above, Diagnostic Code 5203 provides for a 
maximum 20 percent evaluation where there is dislocation of 
either the clavicle or the scapula, dominant or non-dominant.  
As such, in light of the above x-ray evidence and applicable 
regulations, the veteran's right scapula disability currently 
warrants a 20 percent evaluation.

As for functional impairment of the veteran's right scapula, 
the Board has carefully considered the provisions of 
38 C.F.R. §§ 4.40 and 4.45, as required by law in this 
instance.  See DeLuca v. Brown, supra.  While there is 
clinical evidence of pain and limitation of motion, the Board 
has assigned the maximum disability rating applicable under 
Diagnostic Code 5203.  As such, the veteran has been 
compensated to the extent contemplated by the 20 percent 
evaluation assigned under Diagnostic Code 5203.  Further, 
given the current clinical evidence of record, as outlined 
above, the Board finds application of alternative schedular 
criteria unsupported.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
both the June 1995 statement of the case and in the July 1998 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria for both disabilities and 
informed of the evidence considered and the bases of the RO's 
determinations, including the criteria in effect prior to and 
on July 3, 1997.


ORDER

An increased evaluation for residuals of injury to Muscle 
Group III, right dominant shoulder, secondary to fracture, 
currently evaluated at 40 percent, is denied.

A 20 percent disability rating for the veteran's residuals of 
a status post fracture, right scapula, with displaced 
acromial process and post traumatic arthritis is allowed, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
(Court) within 120 days from the date of mailing of notice of 
the decision, provided that a Notice of Disagreement 
concerning an issue which was before the Board was filed with 
the agency of original jurisdiction on or after November 18, 
1988.  Veterans' Judicial Review Act, Pub. L. No. 100-687, 
§ 402, 102 Stat. 4105, 4122 (1988).  The date which appears 
on the face of this decision constitutes the date of mailing 
and the copy of this decision which you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.



- 10 -


